DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The Office has entered the Amendment filed on November 24, 2021. Claims 1 and 5-10 remain pending in the Application. Applicant’s Amendment to the Specification, Drawings, and Claims has overcome all objections and rejections in the August 30, 2021 Office Action that are not mentioned below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIROKAZU NAKAMURA (JP9-89432, hereinafter NAKAMURA) and TAICHI TANAAMI (JP 2003194446, hereinafter TANAAMI).
Regarding claim 1, NAKAMURA (FIGS. 1, 3, and 7) discloses:
A refrigeration machine comprising: a refrigerant circuit (FIGS. 1 and 3) in which a compressor (4), a condenser (13), … and a cooler (5) are connected by a refrigerant pipe;
a first storage compartment (2) configured to store a cooling target;
a fan (6) configured to send air from the cooler to the first storage compartment;
a first temperature sensor (8) configured to detect a temperature of the first storage compartment;
a second temperature sensor (11) configured to detect a temperature of the cooler:
…
wherein
…
the fan (6; ¶¶ 15-16 and 22-23; FIGS. 1 and 8) is configured to continue to be operational while the compressor is non-operational and when a temperature difference obtained by subtracting a detection temperature of the second temperature sensor from a detection temperature of the first temperature sensor is larger than a first criterion value,
the fan (6; ¶¶ 15-16 and 22-23; FIGS. 1 and 8) is configured to become non-operational when transition is made, while the compressor is non-operational, from a state in which the temperature difference is larger than the first criterion value to a state in which the temperature difference is smaller than the first criterion value,
the fan (6; ¶¶ 15-16 and 22-23; FIGS. 1 and 8) is configured to be non-operational while the compressor is operational and when the temperature difference is smaller than a second criterion value,
the fan (6; ¶¶ 15-16 and 22-23; FIGS. 1 and 8) is configured to become operational when transition is made, while the compressor is operational, from a state in which the temperature difference is smaller than the second criterion value to a state in which the temperature difference is larger than the second criterion value.
Regarding claim 1, NAKAMURA may not explicitly disclose: more than two storage compartments, an expansion device, or that the expansion device is configured to have a degree of opening settable to a fully closed state, and the degree of opening corresponds to the fully closed state while the compressor is non-operational.
Regarding claim 1, TANAAMI teaches:
an expansion device (4),
…
a first storage compartment (18) configured to store a cooling target;
a fan (represented by 9) configured to send air from the cooler to the first storage compartment;
…
a plurality of storage compartments (15, 16, 17, 18) which include the first storage compartment, a second storage compartment (15), and a third storage compartment (16);
a first damper (10) provided in an air path (23) that connects between a cooler (5) and the second storage compartment (15); and
a second damper (11) provided in an air path (23) that connects between the cooler and the third storage compartment (16),
wherein
there is no damper (FIG. 3) provided in an air path (24) that connects between the cooler and the first storage compartment,
the first storage compartment is a storage compartment having a lowest setting temperature (refrigerator compartment 15, vegetable compartment 16, freezer compartment 18) among the plurality of storage compartments,
the expansion device (4) is configured to have a degree of opening settable (FIG. 5, ¶ 46) to a fully closed state, and the degree of opening corresponds to the fully closed state while the compressor is non-operational.
TANAAMI (¶¶ 6 and 10) controls the opening degree of the electric expansion valve and the opening / closing of the open / close dampers corresponding to the storage chamber to be cooled to provide a refrigerator capable of stabilizing a decompression operation of a decompression device and reliably cooling storage rooms in different temperature zones to a predetermined temperature.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine NAKAMURA with the teachings of TANAAMI to employ control the 

Regarding claim 7, NAKAMURA as modified teaches all the limitations of claim 1. TANAAMI (see FIG. 5 illustration below) additionally teaches that the compressor (1) is off while the expansion valve (4) is fully closed or open and that when the compressor is on the expansion valve is fully closed or open. As TANAAMI has numerous temperature sensors (7-8 and 12-14) for monitoring and controlling the refrigerator based on internal and external temperatures, it would be obvious to operate the expansion valve (on/variable/off) based on internal temperature differences, in addition to operating the fan in such a manner to improve refrigerator efficiency.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

LEGEND
1 – open;
2 – closed;
3 – operation;
4 – cooling fan;
5 – cold storage damper;
6 – expansion valve;
7 compressor ;
8 – cold storage;
9, 11 – freezing;
10 - stop;
12 – defrosting;
13 – cold storage/ freezing;
14 – moisture preserving operation;
15 – fan delay;
16, 17 – coolant recovery;
18 – time



Regarding claim 10, NAKAMURA as modified teaches all the limitations of claim 1. TANAAMI (see FIG. 5 illustration above) additionally teaches that the compressor (1) is off while the expansion valve (4) is fully closed or open and that when the compressor is on the expansion valve is fully closed or open. As TANAAMI has numerous temperature sensors (7-8 and 12-14) for monitoring and controlling the refrigerator based on internal and external .


Claims 5-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA and TANAAMI as applied to claims 1-2 in view of SUNGSUB LEE US 20140208783, hereinafter LEE).
Regarding claim 5, NAKAMURA as modified teaches all the limitations of claim 1. NAKAMURA as modified does not explicitly teach the limitations of claim 5.
Regarding claim 5, LEE (FIG. 4) teaches:
a heat exchanger (46) configured to exchange heat between refrigerant passing through the expansion device (represented by 54, 47, 48) and refrigerant in a suction pipe (41) connected to the compressor (represented by 40).
LEE employs heat exchanger (46) to expand the refrigerant flowing in to evaporator (49) and recovers the heat from the refrigerant flowing in suction line (41) to further expand the refrigerant flowing through the expansion device (47, 48).
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine NAKAMURA and TANAAMI with the teachings of LEE to employ a heat exchanger to expand the refrigerant flowing in to evaporator and recover the heat from the refrigerant flowing in the suction line to further expand the refrigerant flowing through the expansion device.

Regarding claim 6, NAKAMURA as modified teaches all the limitations of claim 5. TANAAMI (see FIG. 5 illustration above) additionally teaches that the compressor (1) is off while the expansion valve (4) is fully closed or open and that when the compressor is on the expansion valve is fully closed or open. As TANAAMI has numerous temperature sensors (7-8 and 12-14) for monitoring and controlling the refrigerator based on internal and external temperatures, it would be obvious to operate the expansion valve (on/variable/off) based on internal temperature differences, in addition to operating the fan in such a manner to improve refrigerator efficiency.


Regarding claim 8, NAKAMURA as modified teaches all the limitations of claim 1. NAKAMURA as modified does not explicitly teach the limitations of claim 8.
Regarding claim 8, LEE (FIG. 4) teaches:
a heat exchanger (46) configured to exchange heat between refrigerant passing through the expansion device (represented by 54, 47, 48) and refrigerant in a suction pipe (41) connected to the compressor (represented by 40).
LEE employs heat exchanger (46) to expand the refrigerant flowing in to evaporator (49) and recovers the heat from the refrigerant flowing in suction line (41) to further expand the refrigerant flowing through the expansion device (47, 48).
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine NAKAMURA and TANAAMI with the teachings of LEE to employ a 

Regarding claim 9, NAKAMURA as modified teaches all the limitations of claim 8. TANAAMI (see FIG. 5 illustration above) additionally teaches that the compressor (1) is off while the expansion valve (4) is fully closed or open and that when the compressor is on the expansion valve is fully closed or open. As TANAAMI has numerous temperature sensors (7-8 and 12-14) for monitoring and controlling the refrigerator based on internal and external temperatures, it would be obvious to operate the expansion valve (on/variable/off) based on internal temperature differences, in addition to operating the fan in such a manner to improve refrigerator efficiency.


Response to Arguments
Applicant's arguments filed November 24, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s claim 1 Arguments, when TANAAMI freezing compartment 18 is the first storage compartment, and TANAAMI refrigerating compartment 15 and vegetable compartment 16 are the second and third storage compartments, dampers 10 and 11 are in air path 23 between the second and third storage compartments and the cooler 5. There is no 1.
Regarding Applicant’s claim 5-10 Arguments, claims 5-10 depend from rejected claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.D.B./Examiner, Art Unit 3763


/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763